COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued by teleconference


NADINE ADAMS
                                         MEMORANDUM OPINION * BY
v.   Record No. 1938-98-1             JUDGE JERE M. H. WILLIS, JR.
                                              JULY 20, 1999
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                Leonard B. Sachs, Judge Designate

          Dawne I. Alexander for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     On appeal from a probation revocation hearing, Nadine Adams

contends that the trial court violated her due process rights

under the Fifth and Fourteenth Amendments by refusing to allow

her to testify.   Because Adams did not object to this ruling and

made no proffer of what her testimony would be, we decline to

address the issue and affirm the ruling of the trial court.

     On October 2, 1991, Adams was convicted of uttering a

forged check and was sentenced to three years imprisonment, all

of which was suspended on condition, inter alia, that she "shall

be of good behavior and not violate any of the laws of the

[Commonwealth] of Virginia, County of Gloucester, United States


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
of America, any state, or any political subdivision thereof for

[five years]."   Subsequently, she was convicted of multiple

misdemeanors and of possession of cocaine.    On July 6, 1998, a

hearing was held for Adams to show cause why the 1991 suspension

should not be revoked.   After Len Respass, a probation and

parole officer, testified to Adams’ subsequent convictions,

defense counsel called Adams to the stand.

     The trial court did not refuse to allow Adams to testify,

but rather stated that, unless she were going to deny her

convictions, her testimony would be inconsequential.    Defense

counsel responded:

               Well, Your Honor, the Court recognizes
          I’m under the lamentable position that my
          client has, in fact, violated the conditions
          of her probation. I would only ask -- my
          intention was to put her on for some manner
          of mitigation, Judge. But under the
          circumstances, I would just ask the Court
          that all the malfeasance of which she has
          subsequently been involved in, nothing has
          involved violence to anyone else or
          endangerment of any person. And I would ask
          the Court to have mercy and be lenient upon
          her.

     Defense counsel neither objected to the trial court’s

remarks nor proffered Adams’ testimony.    Thus, Adams has failed

to preserve this issue for appeal.     "No ruling of the trial

court . . . will be considered as a basis for reversal unless

the objection was stated together with the grounds therefor at

the time of the ruling . . . ."   Rule 5A:18.    See also Jacques

v. Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631

                               - 2 -
(1991).   This rule extends to claimed errors that deny

constitutional rights.    "We refuse to address the constitutional

question because the defendant did not raise it in the trial

court."   Cottrell v. Commonwealth, 12 Va. App. 570, 574, 405

S.E.2d 438, 441 (1991).

     "Under Rule 5A:18, we do not consider trial court error as

a basis for reversal where no timely objection was made except

in extraordinary situations to attain the ends of justice."

Redman v. Commonwealth, 25 Va. App. 215, 220, 487 S.E.2d 269,

272 (1997).   We find no reason to invoke that exception here, as

nothing in the record indicates that Adams suffered a judgment

that was unlawful.

     The judgment of the trial court is affirmed.

                                                    Affirmed.




                                - 3 -